Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Communication on 06/23/2022  with claims 1-19 are pending in the Application and claims 15-19 withdrawn from consideration as directed to non-elected invention.
	Applicant arguments on 06/23/2022 are persuasive, therefore the rejection of claim 1-14 issued by the Office Action on 03/23/2022  is withdrawn.
	Upon review and examination, generic device claim 1 is deemed allowable and withdrawn method claims depend on and have all the limitation of the allowable generic device claim 1 are rejoined and allowed.
 
Reason for allowance
 
 
3.	Claims 1-19 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed DISPLAY PANEL having the limitations:
        --"the organic electroluminescent device is arranged on the substrate;
the absorbing layer covers the organic electroluminescent device and the substrate;
wherein the absorbing layer comprises an oxygen absorbing layer and a photocatalytic layer for catalyzing water decomposition;	`
the photocatalytic layer covers the organic electroluminescent device and the substrate around the organic electroluminescent device, and the oxygen absorbing layer covers the photocatalytic layer and the substrate around the photocatalytic layer. “--.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

    
                        /THINH T NGUYEN/                        Primary Examiner, Art Unit 2897